Citation Nr: 1826394	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicide agents.

2.   Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1967 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A February 2009 rating decision previously denied service connection for diabetes.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service personnel records were associated with the claims file after the February 2009 rating decision was issued.  Accordingly, the matter of service connection for diabetes mellitus requires review on a de novo basis and the Board has characterized the claim accordingly.

The Veteran had included the issues of increased ratings for PTSD and bilateral hearing loss in his notice of disagreement filed in September 2011.  In the VA Form 9, Appeal to Board of Veterans' Appeals, filed in November 2014, the Veteran excluded those claims from his appeal.  The Veteran contacted the RO by telephone in December 2014 and RO personnel verified that the Veteran did not want to include the increased ratings claims in his appeal.  Therefore, this decision will not further address these claims.





FINDINGS OF FACT

1.   The weight of the competent and credible evidence of record fails to show the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicide agents.  

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicide agents during active military service.  

3.  The weight of the probative evidence of record is against a finding that diabetes mellitus or ischemic heart disease had its onset in service or within one year of discharge from service; the weight of the probative evidence does not etiologically link the conditions to the Veteran's service or any incident therein.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.   The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Entitlement to Service Connection for Ischemic Heart Disease and Diabetes Mellitus, Type II

The Veteran seeks entitlement to service connection for ischemic heart disease and diabetes mellitus, type II.  Specifically, he alleges that he developed ischemic heart disease and diabetes mellitus, type II as a result of exposure to herbicide agents during service in Vietnam.  See Form 9, 11/11/2014.

To establish service connection for a disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Additionally, certain chronic disabilities, such as arteriosclerosis, cardiovascular-renal disease, valvular heart disease, myocarditis, and diabetes mellitus, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As cardiovascular diseases and diabetes mellitus are listed as chronic diseases under 38 C.F.R. § 3.309(a), the "continuity of symptomatology" provisions of 38 C.F.R. § 3.303(b) also apply.

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected, even though there is no record of such disease during service, provided further the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are not met.

"Service in Vietnam" for purposes of applying the herbicide agent presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

The evidence of record shows that the Veteran has current diagnoses of ischemic heart disease and diabetes mellitus, type II.  See, e.g., Medical Treatment Record - Non-Governmental Facility, 03/29/2011, C&P Exam 05/28/2011.  The first criterion for service connection is satisfied.  

The Veteran asserts that his current ischemic heart disease and diabetes mellitus type II were caused by his claimed exposure to herbicide agents in Vietnam.  The Veteran served on active duty from December 1967 to October 1969.  His service personnel records show that he served as an ordnance mechanic aboard the USS CORAL SEA (CVA-43).  The Veteran asserts that part of his responsibility as an ordnance mechanic involved working on the deck of the carrier where he was exposed to runoff from water used in washing the aircraft.  The Veteran asserts that this runoff water and spray from the contaminated aircraft exposed him to the herbicide agents which he says caused his ischemic heart disease and diabetes mellitus, type II.

The Board has considered whether the Veteran's ship, the USS CORAL SEA, traveled on inland waterways during the applicable period.  Haas, 525 F. 3d at 1187-90.  In January 2008 and December 2010, the National Personnel Records Center indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  It further indicated that the Veteran served aboard the USS CORAL SEA which was in the official waters of Vietnam for various periods of time from October 1968 to March 1969, but that there was no conclusive proof of in-country service.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Historically, the Veterans Benefits Administration (VBA) has extended the herbicide agent presumption to naval ships, which entered Vietnam's inland waterways or those, which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  Significantly, in April 2015, the United States Court of Appeals for Veterans Claims (Court), in addressing a claim for presumptive service connection based on herbicide agent exposure while that Veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to Veterans based on the likelihood of exposure to herbicide agents.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its Manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  See VBA Manual M21-1, IV.ii.1.H.2.c.(most recently updated March 27, 2018).

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The USS CORAL SEA is not on the list of ships that have been classified to have operated on the inland waterways.  There is no evidence that the USS CORAL SEA was ever deployed to the inland waterways, bays and harbors of Vietnam.
The Veteran has submitted deck logs showing the USS CORAL SEA was at the entrance of Da Nang Harbor on January 28, 1969.  There is no testimony or other evidence that the Veteran left the ship while docked in Da Nang Harbor.

The Board has considered the decision by the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.").  

The Board has also considered the Veteran's extensive arguments that the Da Nang Harbor contained runoff of Agent Orange from mainland Vietnam. But the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.3.m deals with Claims Based on Service Aboard Ships Offshore the RVN, and it states:

Service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the RVN coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  There is no evidence that the Veteran's ship, the USS CORAL SEA, operated in inland waters.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  For the above reasons, as there is no credible evidence of service in Vietnam, the Veteran is not presumed to have been exposed to herbicide agents during his service.

While no presumption of herbicide agent exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicide agents while in service.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of exposure to herbicide agents, the Veteran has asserted, in his VA Form 9, received in November 2014, that while on deck of the USS CORAL SEA, he was next to the area where flight crew was washing the residue of the airplanes and that the spray and run-off of water touched him and his crewmates.  The Veteran also said that while in Da Nang Harbor he saw a group of aircraft flying over the area, that he saw a mist falling from their wingspans, and that he believes that mist was an herbicide agent.  The Veteran has also said that a 50-gallon tank of a chemical burst open and spilled onto him in 1968 or 1969 and that he believes that this chemical was an herbicide agent.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicide agents other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases adhered to the exterior of aircraft or were washed off aircraft or dropped from aircraft while aboard the USS CORAL SEA.  In this regard, he has not been shown to have the requisite knowledge or expertise to make such a complicated determination as to the chemical makeup of a substance.  As such, the evidence is not sufficient to establish that the Veteran was exposed to herbicide agents during service.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicide agents in service.  As such, the evidence does not support the contention that the Veteran was actually exposed to herbicide agents during service.

Moreover, under a direct theory of entitlement to service connection, there is no evidence that the Veteran's ischemic heart disease or diabetes mellitus had their onset in service or were otherwise related to service.  A review of the Veteran's service treatment records does not indicate any complaints of symptomatology associated with ischemic heart disease or diabetes mellitus.  To that end, the Veteran was evaluated as within normal limits upon clinical evaluation at the time of his September 1969 Report of Medical Examination at separation.  Therefore, a preponderance of the evidence is against a finding that the Veteran's disabilities are directly related to service (aside from the Veteran's statements concerning exposure to herbicide agents, which is addressed above).

Finally, as noted above, certain cardiovascular diseases and diabetes mellitus are considered chronic diseases under 38 C.F.R. § 3.309(a).  However, there is no evidence that ischemic heart disease or diabetes mellitus manifested to a compensable degree within the first post-service year.  Indeed, the Veteran made no argument concerning such.  To that end, treatment records do not note any treatment for ischemic heart disease or diabetes mellitus until decades following the Veteran's separation from service.  The first diagnosis of diabetes mellitus was in January 2000 and the first indication of heart disease was in 2004, more than 30 years after the Veteran's release from active duty.  

Further, service connection is not warranted under the theory of continuity of symptomatology.  To that end, neither ischemic heart disease nor diabetes mellitus were noted in service.  Likewise, the Veteran did not assert that he has experienced the symptoms of ischemic heart disease or diabetes mellitus continuously since his separation from service.  Thus, as there is no evidence that ischemic heart disease or diabetes mellitus manifested to a compensable degree within the first post-service year or that the Veteran has experienced the symptoms of ischemic heart disease or diabetes mellitus continuously since service, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F. 3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In conclusion, the competent, probative evidence does not demonstrate that the Veteran served within the land border or internal waters of the Republic Vietnam, and therefore, exposure to herbicide agents is not presumed.  In addition, the competent, probative evidence does not demonstrate that the Veteran was actually exposed to herbicide agents during active duty.  The evidence does not show an in-service event or injury related to ischemic heart disease or diabetes mellitus, type II.  Finally, the competent, probative evidence does not indicate that ischemic heart disease or diabetes mellitus, type II, had their onset during active duty or were otherwise related to active duty.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claims of entitlement to service connection for ischemic heart disease and diabetes mellitus, type II, must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


